TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00396-CV


                         In re Stephen Brown and Douglas Rivera,
             Derivatively on behalf of Central Texas Medical Specialists, PLLC


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Based on the record before us, the petition for writ of mandamus is denied. See

Tex. R. App. P. 52.8(a). Relator’s motion for emergency temporary relief is also denied.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: July 6, 2022